DETAILED ACTION
This Office action is in response to the election filed on February 9th, 2021.  Claims 1-20 are pending, with claims 16-20 being new.  Claims 1-4, 8, and 16-18 are directed to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, drawn to a set of special technical features designed to minimize coupling between vibrational modes of main body and rotational modes of the island, in the reply filed on February 9th, 2021 is acknowledged.  The traversal is on the ground(s) that examiner has not provided any indication that any of the independent claims are unpatentable over the teachings of the prior art.  Unity of invention can be shown to be lacking a priori or a posteriori.  In this case, claims 12 & 14 can be shown to lack unity of invention with each other and the remaining independent claims a priori, so no indication that the independent claims are unpatentable is necessary.  Claims 1, 8, and 15 share common technical features, in particular the features of claim 1, to which claims 8 and 15 add additional features, and therefore a showing that these features are not special technical features is required to show lack of unity a posteriori.  Examiner has cited the X reference listed on the international search report to show evidence of this.
The requirement is still deemed proper and is therefore made FINAL.
Applicant also notes that examiner has deemed both independent claims 1 & 8 as being examined with the elected species and states that this makes it an election of species restriction.  Examiner disagrees, but does not think it matters with regards to whether there is unity of invention.
Applicant has amended several of the claims to either add features of one of the elected claims (claims 8 & 15) or make the claims depend from an elected claim (claims 5-7).  The features added by amendment or dependency are not special technical features as they are known from EP 2 163 907 A2, listed as an X reference for 1-4, 8-11, and 15 on the international search report.  Therefore, claims 5-7, 9-11, and 15 still lack unity of invention with the elected group, group I, encompassing claims 2-4 and new claims 16-18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0044545 (Beyder et al.).
Regarding claim 1, Beyder et al. discloses a cantilever for use in an atomic force microscopy (AFM) system, the cantilever comprising: a main body, the main body forming a part of a surface of the cantilever (fig. 3-5, element 14); an island, the island forming a further part of the surface of the cantilever, the island being partly separated 
Regarding claim 2, Beyder et al. discloses the cantilever according to claim 1, wherein the at least one bridge consists of a first bridge and a second bridge, the first bridge and the second bridge connecting the island to the main body on opposite sides of the island, wherein the island lies within an outline of the main body (fig. 3-4, element 76, fig. 5, element 112).
Regarding claim 4, Beyder et al. discloses the cantilever according to claim 1, wherein the line extends along a direction of a longest size of the cantilever (fig. 5, also ‘Unlike the sensor 38 of FIGS. 3 and 4, the cantilevered member 108 and torsion bars 112 of sensor 100 are oriented laterally to the support structure 104’ P 55).
Regarding claim 17, Beyder et al. discloses the cantilever according to claim 4, wherein the at least one bridge consists of a first bridge and a second bridge, the first bridge and the second bridge connecting the island to the main body on opposite sides of the island, wherein the island lies within an outline of the main body (fig. 5, element 112).
Regarding claim 8, Beyder et al. discloses an atomic force microscopy (AFM) system comprising: a cantilever comprising: a main body, the main body forming a part of a surface of the cantilever (fig. 5, element 14); an island, the island forming a further part of the surface of the cantilever, the island being partly separated from the main body by a separating space between facing edges of the main body and the island (fig. 5, element 108); at least one bridge connecting the island to the main body along a line around which the island is able to rotate through torsion of the at least one bridge, wherein the line extends along a direction of a longest size of the cantilever (fig. 5, element 112); a reflection area located on the island (‘As is well known in the art, a piezotranslator 42 positions the support structure 14 while the displacement or canting of the cantilevered member 16 is monitored by what may be called an "optical lever", i.e., a laser beam 48 provided by a suitable laser device 50 and reflected from the back or bottomside surface (the surface opposite the surface on which the tip 18 is located’ P 45); and a probe tip located on the island at a position offset from the line (fig. 5, element 110, where ‘Moreover, the tip 110 could be located anywhere on the cantilevered member 108 depending on the desired sensitivity’ P 55) and a light spot position detector positioned to detect a displacement of a light spot formed from light reflected by the reflection area, for using said displacement to measure an effect of forces exerted on the probe tip by a surface of a sample (‘As is well known in the art, a piezotranslator 42 positions the support structure 14 while the displacement or canting of the cantilevered member 16 is monitored by what may be called an "optical lever", i.e., a laser beam 48 provided by a suitable laser device 50 and reflected from the back .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyder et al. as applied to claims 1, 2, and 4 above.
Regarding claims 3, 16 & 18, Beyder et al. discloses the claimed invention except it is silent as to whether the main body is mass balanced with respect to the line.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the main body mass balanced with respect to the torsion axis so that no tilt is introduced into the cantilever, which would complicate the interpretation of the optical positioning signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896